Rule 424(b)(2) Registration No. 333-179826 Pricing Supplement dated March 11, 2013 (To Prospectus dated March 1, 2012 and Prospectus Supplement dated March 2, 2012) TOYOTA MOTOR CREDIT CORPORATION Medium-Term Notes, Series B - Floating Rate Capitalized terms used in this Pricing Supplement that are defined in the Prospectus Supplement shall have the meanings assigned to them in the Prospectus Supplement. CUSIP: 89236TAC9 Principal Amount (in Specified Currency): $500,000,000. TMCC may increase the Principal Amount prior to the Original Issue Date but is not required to do so. Issue Price: 100% Initial Trade Date: March 11, 2013 Original Issue Date: March 13, 2013 Stated Maturity Date: March 14, 2014 Interest Payment Dates: Each March 14, June 14, September 14 and December 14, beginning June 14, 2013 (long first coupon) Net Proceeds to Issuer: $499,850,000 Agent: Deutsche Bank Securities Inc. Agent’s Discount or Commission: 0.03% Agent’s Capacity: [] Agent [X] Principal Calculation Agent: Deutsche Bank Trust Company Americas Interest Calculation: [X] Regular Floating Rate Note [] Inverse Floating Rate Note: Fixed Interest Rate: [] Floating Rate/Fixed Rate Note: Fixed Interest Rate: Fixed Rate Commencement Date: [] Other Floating Rate Note (See attached Addendum) Interest Rate Basis: [] CD Rate [] CMS Rate [] CMT Rate [] Commercial Paper Rate [] Eleventh District Cost of Funds Rate [X] Federal Funds Rate [] Federal Funds Open Rate [] LIBOR [] Prime Rate [] Treasury Rate [] Other (see attached Addendum) If CMS: Designated CMS Maturity Index: If CMT: Designated CMT Maturity Index: Designated CMT Reuters Page: [] T7051 [] T7052 If LIBOR: Designated LIBOR Page: Index Currency: If CD Rate or LIBOR Index Maturity: Spread (+/-): +0.155% Spread Multiplier: N/A Maximum Interest Rate: N/A Minimum Interest Rate: N/A Interest Reset Dates: Each Business Day Interest Rate Reset Cutoff Date: Two Business Days prior to each related Interest Payment Date Interest Determination Dates: First Business Day preceding each related Interest Reset Date Day Count Convention: [] 30/360 [X] Actual/360 [] Actual/Actual Business Day Convention [X] Following, adjusted [] Modified Following, adjusted Business Day: New York Redemption: Not Applicable Redemption Date(s): Notice of Redemption: Repayment: Not Applicable Optional Repayment Date(s): Repayment Price: Original Issue Discount: Not Applicable Total Amount of Original Issue Discount: Yield to Maturity: Initial Accrual Period: Specified Currency: U.S. dollars Minimum Denomination/Minimum Incremental Denomination: $1,000 and $1,000 increments thereafter If a Reopening Note, check [], and specify: Initial Interest Accrual Date
